Citation Nr: 0930020	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  04-27 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from June 1975 to October 
1975.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

In December 2006 the Board denied the appellant's claim.

In August 2008 the Court of Appeals for Veterans Claims 
vacated the Board's decision and remanded the claim for 
readjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND



VA outpatient treatment records dated between March 2003 and 
June 2003 note treatment for and a diagnosis of PTSD.  
Treatment records of June 2003 note that the appellant 
related his PTSD to three traumas while in training after 
enlisting with the Marines.  He stated that he was once given 
a "blanket party" by his platoon where he was held down and 
hit with socks containing soap.  He alleged his nose was 
broken during the incident.  Another time he was subjected 
again to a "blanket party" in which he was sexually 
assaulted.  He alleged that he was threatened that he would 
be killed if he said anything.  The following day he was 
pushed off a mountain trail.  He injured both of his legs and 
required a splint and cast.

Service personnel records of September 1975 show that the 
appellant was being administratively discharged for the 
convenience of the Government due to unsuitability.  It was 
noted that the appellant had previously claimed homosexual 
tendencies in an effort to get a discharge and that no 
psychiatric disposition was indicated.  In a Supplementary 
Information for Administrative Discharge form of October 1975 
it was noted that the appellant had a most "defective 
attitude" and had no desire to be in the Marine Corps.  It 
was further noted that he had been seeking a discharge since 
he has been in the service and had shown regression in his 
ability to train.  Further, it was noted that he had no 
desire to be in the Marine Corps and was not certain as to 
why he joined.  Finally, it was noted that he had attempted 
to be discharged by claiming he had homosexual tendencies 
which were found to be unlikely.  

An October 2003 letter from a Vet Center Clinical 
Psychologist states that the appellant was being treated for 
sexual trauma related PTSD incurred during his service in the 
Marine Corps.  She stated that the appellant had severe and 
chronic PTSD from being sexually assaulted in the military.  

The U.S. Court of Appeals for Veterans Claims held in 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), that in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  As noted above, the evidence shows that the appellant 
had behavioral problems while in service.  Moreover, there is 
evidence that the appellant has been diagnosed with PTSD and 
that the disability may be related to incidents in service.  
The Board notes that the appellant has not undergone a VA 
examination.  Therefore, a medical examination is required.  
See McLendon.

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination to 
determine the nature and etiology of 
any psychiatric condition(s) the 
appellant may currently have.  If PTSD 
is diagnosed, the examiner should 
identify which stressor(s) the PTSD are 
attributed to.  The examiner should 
provide an opinion regarding whether it 
is more likely than not (i.e., 
probability greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that any shown 
psychiatric disabilities were caused by 
service.  A discussion of the complete 
rationale for all opinions expressed 
must be included in the examination 
report.  The claims file should be made 
available to the examiner.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




